Title: From George Washington to Thomas Jefferson, 6 July 1796
From: Washington, George
To: Jefferson, Thomas


        
          Dear Sir,
          Mount Vernon 6th July 1796.
        
        When I inform you, that your letter of the 19th Ulto went to Philadelphia and returned to this place, before it was received by me; it will be admitted, I am persuaded, as an apology for my not having acknowledged the receipt of it sooner.
        If I had entertained any suspicions before, that the queries which have been published in Bache’s Paper proceeded from you, the assurances you have given of the contrary, would have removed them; but the truth is, I harboured none. I am at no loss to conjecture from what source they flowed; through what channel they were conveyed; and for what purpose they, and similar publications, appear. They were known to be in the hands of Mr Parker, in the early part of the last Session of Congress; They were shewn about by Mr Giles during the Cession—and they made their public exhibition about the close of it.
        Percieving, and probably hearing, that no abuse in the Gazette’s would induce me to take notice of anonymous publications, against me; those who were disposed to do me such friendly Offices, have embraced without restraint every opportunity to weaken the confidence of the People—and by having the whole game in their hands, they have scrupled not to publish things that do not, as well as those which do exist; and to mutilate the

latter, so as to make them subserve the purposes which they have in view.
        As you have mentioned the subject yourself, it would not be frank, candid, or friendly to conceal, that your conduct has been represented as derogating from that opinion I had conceived you entertained of me. That to your particular friends & connexions, you have described, and they have announced me, as a person under a dangerous influence; and that, if I would listen more to some other opinions all would be well. My answer invariably has been, that I had never discovered any thing in the conduct of Mr Jefferson to raise suspicions, in my mind, of his insincerity; that if he would retrace my public conduct while he was in the Administration, abundant proofs would occur to him, that truth and right decisions, were the sole objects of my pursuit; that there were as many instances within his own knowledge of my having decided against, as in favor of the opinions of the person evidently alluded to; and moreover, that I was no believer in the infallibility of the politics, or measures of any man living. In short, that I was no party man myself, and the first wish of my heart was, if parties did exist, to reconcile them.
        To this I may add, and very truly, that, until within the last year or two, I had no conception that Parties Would, or even could go, the length I have been Witness to; nor did I believe until lately, that it was within the bounds of probability—hardly within that of possibility, that while I was using my utmost exertions to establish a national character of our own, independent, as far as our obligations, and justice would permit, of every nation of the earth; and wished, by steering a steady course, to preserve this Country from the horrors of a desolating war, that I should be accused of being the enemy of one Nation, and subject to the influence of another; and to prove it, that every act of my Administration would be tortured, and the grossest, & most insiduous mis-representations of them be made (by giving one side only of a subject, and that too in such exagerated, & indecent term⟨s⟩ as could scarcely be applied to a Nero; a notorious defaulter; or even to a common pickpocket). But enough of this; I have already gone farther in the expression of my feelings, than I intended.
        The particulars of the case you mention (relative to the Little Sarah) is a good deal out of my recollection at present; and I

have no public papers here to resort to. When I get back to Philadelphia (which, unless I am called there by something new, will not be ’till towards the last of August) I will examine my files.
        It must be pleasing to a Cultivator, to possess land which will yield Clover kindly; for it is certainly a great Desiderata in Husbandry. My Soil, without very good dressings, does not produce it well: owing, I believe, to its stiffness; hardness at bottom; and retention of Water. A farmer, in my opinion, need never dispair of raising Wheat to advantage, upon a Clover lay; with a single ploughing, agreeably to the Norfolk and Suffolk practice. By a misconception of my Manager last year, a field at one of my Farms which I intended shd have been fallowed for Wheat, went untouched. Unwilling to have my crop of Wheat at that place so much reduced, as would have been occasioned by this omission, I directed, as soon as I returned from Philadelphia (about the middle of September) another field, not in the usual rotation, which had lain out two years, and well covered with mixed grasses, principally white clover, to be turned over with a good Bar-share; and the Wheat to be sown, and harrowed in at the tail of the Plough. It was done so accordingly, and was, by odds, the best wheat I made this year. It exhibits an unequivocal proof to my mind, of the great advantage of a Clover lay, for Wheat. Our Crops of this article, hereabouts, are more or less injured by what some call the Rot—others the Scab; occasioned, I believe, by high wind & beating rain when the grain is in blossom, & before the Farina has performed its duties.
        Desirous of trying the field Peas of England, and the Winter Vetch, I sent last fall to Mr Murray of Liverpool for eigh⟨t⟩ bushels of each sort. Of the Peas he sent me two kinds (a white & dark, but not having his letter by me, I am unable to give the names). They did not arrive until the latter end of April, when they ought to have been in the ground the beginning of March. They were sown however, but will yield no Seed; of course the experiment I intended to make, is lost. The Vetch is yet on hand for Autumn Seeding. That the Albany Peas will grow well with us, I know from my own experience: but they are subject to the same bug which perforates, and injures the Garden Peas, and which will do the same, I fear, to the imported Peas, of any sort, from England, in this climate, from the heat of it.
        I do not know what is meant by, or to what uses the Caroline

drill is applied. How does your Chicorium prosper? Four years since, I exterminated all the Plants raised from Seed sent me by Mr Young, and to get into it again, the Seed I purchased in Philadelphia last Winter, and what has been sent me by Mr Murray this Spring, has cost me upwards of twelve pounds Sterling. This, it may be observed, is a left handed way to make money; but the first was occasioned by the manager I then had, who pretended to know it well in England, and pronounced it a noxious weed; the restoration of it, is indebted to Mr Strickland & othe⟨rs⟩ (besides Mr Young) who speak of it in exalted terms. I sowed mine broadcast, some with, and some without grain. It has come up well, but there seems to be a serious struggle between it and th⟨e⟩ grass & weeds; the issue of which (as I can afford no relief to the former) is doubtful at present, & may be useful to know.
        If you can bring a moveable threshing Machine, constructed upon simple principles to perfection, it will be among the most valuable institutions in this Country; for nothing is more wanting, & to be wished for on our farms. Mrs Washington begs you to accept her best wishes—and with very great esteem & regard I am—Dear Sir Your Obedient Hble Servt
        
          Go: Washington
        
      